DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 5-7, 11, 12 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 6, 7, 11, 15 of conflicting Patent No. 10,397,632 B2 in view of U.S. Pub. No. 2009/0077491 A1 to Kim in further view of U.S. Pub. No. 2015/0370455 A1 to VAN OS and in further view of U.S. Pub. No. 20120054612 A1 to Bok. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the conflicting patent claim.
Table 1 illustrates the conflicting claim pairs:
Conflicting Patent No. 10,397,632 B2
1
1
2

4
6
7



Pending Application 16/550975
1
2
3
4
5
6
7
8
9
10
Conflicting Patent No. 10,397,632 B2
11
11





15


Pending Application 16/550975
11
12
13
14
15
16
17
18
19
20


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 1 of the conflicting Patent No. 10,397,632 B2. Claims 11 and 18 of pending application and claims 11 and 15 in the conflicting Patent No. 10,397,632 B2, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 10,397,632 B2
Claim 1 of Conflicting Application
Serial Number (16/550975)
Claim 1 of Pending Application

1. A method, comprising:
providing, by a processing device, a video item for playback; 
providing, by a processing device, a video item for playback at a media player executing at a user device, wherein the media player is logically divided into a plurality of sections;
receiving an indication of a touch gesture made by a user with respect to a touchscreen of a user device; 
receiving an indication of a touch gesture made by a user with respect to a touchscreen of the user device;
determining whether the touch gesture with respect to the touchscreen of the user device qualifies as a swipe gesture that corresponds to a straight line in a particular direction that at least starts within a portion of a user interface (UI) comprising a media player to play the video item, wherein another portion of the UI that is outside the portion of the UI comprising the media player is located at a side of or below the portion of the UI comprising the media player; and 
determining whether the touch gesture with respect to the touchscreen of the user device qualifies as a first predetermined touch gesture among a plurality of predetermined touch gestures based on determining that the touch gesture at least starts within a portion of a user interface (UI) comprised by a first section of the plurality of sections rather than starts within a portion of the UI comprised by other sections of the plurality of sections of the media player; and
in response to determining the touch gesture with respect to the touchscreen of the user device qualifies as the swipe gesture that corresponds to the straight line in the particular direction that at least starts within the portion of the UI comprising the media player, moving the playback of the video item from a first point in time to a second point in time by a predetermined amount of time irrespective of a length of the qualified touch gesture that at least starts within the portion of the UI comprising the media player and without additional user input to select the second point in time for the playback of the video item, wherein the predetermined amount of time for moving the playback of the video is a same fixed time for any video items, independent of a length of the any video items, and independent of a user selection of the predetermined amount of time.
determining a number of successive touch gestures that qualify as the first predetermined touch gesture; and

responsive to determining the number of successive touch gestures that qualify as the first predetermined touch gesture, moving the playback of the video item from a first point in time to a second point in time by an amount of time reflecting the number of successive touch gestures and a predetermined amount of time associated with the first predetermined touch gesture.


	

responsive to determining the number of successive touch gestures that qualify as the first predetermined touch gesture, moving the playback of the video item from a first point in time to a second point in time by an amount of time reflecting the number of successive touch gestures and a predetermined amount of time associated with the first predetermined touch gesture.
However, Kim discloses providing, by a processing device, a video item for playback at a media player executing at a user device, wherein the media player is logically divided into a plurality of sections (Kim Fig. 1-4, ¶0036, receiving video from broadcasting device for playback at a media player on the user device, where the media player is divided into a plurality of different area e.g. top, middle, bottom areas).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify conflicting patent No. 10,397,632 B2 by providing, by a processing device, a video item for playback at a media player executing at a user device, wherein the media player is logically divided into a plurality Kim. The suggestion/motivation would have been in order to provide video from a broadcasting source and allowing the user to provide user input in different areas of the user interface such as dragging gestures to skip the video by a predetermined time thereby enhancing the user’s playback experience.
Conflicting patent No. 10,397,632 B2 and Kim do not expressly disclose determining whether the touch gesture with respect to the touchscreen of the user device qualifies as a first predetermined touch gesture among a plurality of predetermined touch gestures based on determining that the touch gesture at least starts within a portion of a user interface (UI) comprised by a first section of the plurality of sections rather than starts within a portion of the UI comprised by other sections of the plurality of sections of the media player; and determining a number of successive touch gestures that qualify as the first predetermined touch gesture; and
responsive to determining the number of successive touch gestures that qualify as the first predetermined touch gesture, moving the playback of the video item from a first point in time to a second point in time by an amount of time reflecting the number of successive touch gestures and a predetermined amount of time associated with the first predetermined touch gesture.
VAN OS discloses determining whether the touch gesture with respect to the touchscreen of the user device qualifies as a first predetermined touch gesture among a plurality of predetermined touch gestures based on determining that the touch gesture at least starts within a portion of a user interface (UI) comprised by a first section of the plurality of sections rather than starts within a portion of the UI comprised by other sections of the plurality of sections of the media player (VAN OS Fig. 6, ¶0143, 0150, 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify conflicting patent No. 10,397,632 B2 and Kim by determining whether the touch gesture with respect to the touchscreen of the user device qualifies as a first predetermined touch gesture among a plurality of predetermined touch gestures based on determining that the touch gesture at least starts within a portion of a user interface (UI) comprised by a first section of the plurality of sections rather than starts within a portion of the UI comprised by other sections of the plurality of sections of the media player as disclosed by VAN OS. The suggestion/motivation would have been in order to provide a plurality of touch gestures having predefined regions to perform different video playback functionalities thereby enhancing the user’s experience with the robust user interface-input device.
Conflicting patent No. 10,397,632 B2, Kim and VAN OS do not expressly disclose determining a number of successive touch gestures that qualify as the first predetermined touch gesture; and
responsive to determining the number of successive touch gestures that qualify as the first predetermined touch gesture, moving the playback of the video item from a first point in time to a second point in time by an amount of time reflecting the number of successive touch gestures and a predetermined amount of time associated with the first predetermined touch gesture.
Bok discloses determining a number of successive touch gestures that qualify as the first predetermined touch gesture (Bok Fig. 4, ¶0030-0032, 0036, 0048, determining number of user taps that is associated with touch gesture for playing the video content); and 
responsive to determining the number of successive touch gestures that qualify as the first predetermined touch gesture, moving the playback of the video item from a first point in time to a second point in time by an amount of time reflecting the number of successive touch gestures and a predetermined amount of time associated with the first predetermined touch gesture (Bok Fig. 4, ¶0030-0032, 0036, 0048, based on the determined number of user taps, moving the playback location from a first location to a second location by the number of user taps and a preset time interval, e.g. 1 second, associated with the user tap).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify conflicting patent No. 10,397,632 B2, Kim and VAN OS by determining whether the touch gesture with respect to the touchscreen of the user device qualifies as a first predetermined touch gesture among a plurality of predetermined touch gestures based on determining that the touch gesture at least starts within a portion of a user interface (UI) comprised by a first section of the plurality of sections rather than starts within a portion of the UI comprised by other sections of the plurality of sections of the media player as disclosed by VAN OS. The suggestion/motivation would have been in order to provide a tap touch gesture allowing convenient 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0178047 A1 to Apodaca in view of U.S. Pub. No. 2009/0077491 A1 to Kim and in further view of U.S. Pub. No. 2015/0370455 A1 to VAN OS and in further view of U.S. Pub. No. 20120054612 A1 to Bok.
As to claims 1, 11 and 18, Apodaca discloses a method, comprising: 
providing a video item for playback at a media player executing at a user device (Apodaca Fig. 1, 2, ¶0026-0029, providing a video for playback at a media player running at a user device e.g. smart phone);
receiving an indication of a touch gesture made by a user with respect to a touchscreen of the user device (Apodaca Fig. 2, 4, 5, ¶0031, 0035, receiving user input of a touch gesture made by user on a touchscreen on the user device);
determining whether the touch gesture with respect to the touchscreen of the user device qualifies as a first predetermined touch gesture among a plurality Apodaca Fig. 2, 4, 5, ¶0042, 0049, 0050, 0052, 0052-0053, determining if the touch gesture corresponds as a predetermined touch gesture e.g. scrub forward/backwards and fast forward/reverse among a plurality of different predetermined touch gestures, where the predetermined touch gesture is within a interface in a portion of the touchscreen display); and
responsive to determining, moving the playback of the video item from a first point in time to a second point in time (Apodaca Fig. 2, 4, 5, ¶0042, 0049, 0050, 0052, 0052-0053, moving the playback of the video from a first time frame to a second time frame in response to the determining if the touch gesture corresponds as a predetermined touch gesture e.g. scrub forward/backwards and fast forward/reverse among a plurality of different predetermined touch gestures, where the predetermined touch gesture is within the interface in the portion of the touchscreen display)
Apodaca does not expressly disclose providing, by a processing device, a video item for playback at a media player executing at a user device, wherein the media player is logically divided into a plurality of sections;
determining whether the touch gesture with respect to the touchscreen of the user device qualifies as a first predetermined touch gesture among a plurality of predetermined touch gestures based on determining that the touch gesture at least starts within a portion of a user interface (UI) comprised by a first section of 
determining a number of successive touch gestures that qualify as the first predetermined touch gesture; and
responsive to determining the number of successive touch gestures that qualify as the first predetermined touch gesture, moving the playback of the video item from a first point in time to a second point in time by an amount of time reflecting the number of successive touch gestures and a predetermined amount of time associated with the first predetermined touch gesture.
Kim discloses providing, by a processing device, a video item for playback at a media player executing at a user device, wherein the media player is logically divided into a plurality of sections (Kim Fig. 1-4, ¶0036, receiving video from broadcasting device for playback at a media player on the user device, where the media player is divided into a plurality of different area e.g. top, middle, bottom areas);
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Apodaca by providing, by a processing device, a video item for playback at a media player executing at a user device, wherein the media player is logically divided into a plurality of sections as disclosed by Kim. The suggestion/motivation would have been in order to provide video from a broadcasting source and allowing the user to provide user input such as dragging gestures to skip the video by a predetermined time thereby enhancing the user’s playback experience. 
Apodaca and Kim do not expressly disclose determining whether the touch gesture with respect to the touchscreen of the user device qualifies as a first predetermined touch gesture among a plurality of predetermined touch gestures based on determining that the touch gesture at least starts within a portion of a user interface (UI) comprised by a first section of the plurality of sections rather than starts within a portion of the UI comprised by other sections of the plurality of sections of the media player; and 
determining a number of successive touch gestures that qualify as the first predetermined touch gesture; and
responsive to determining the number of successive touch gestures that qualify as the first predetermined touch gesture, moving the playback of the video item from a first point in time to a second point in time by an amount of time reflecting the number of successive touch gestures and a predetermined amount of time associated with the first predetermined touch gesture.
VAN OS discloses determining whether the touch gesture with respect to the touchscreen of the user device qualifies as a first predetermined touch gesture among a plurality of predetermined touch gestures based on determining that the touch gesture at least starts within a portion of a user interface (UI) comprised by a first section of the plurality of sections rather than starts within a portion of the UI comprised by other sections of the plurality of sections of the media player (VAN OS Fig. 6, ¶0143, 0150, 0161, 0168, determining touch gestures on the touch display from a plurality of different touch gestures based 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Apodaca and Kim by determining whether the touch gesture with respect to the touchscreen of the user device qualifies as a first predetermined touch gesture among a plurality of predetermined touch gestures based on determining that the touch gesture at least starts within a portion of a user interface (UI) comprised by a first section of the plurality of sections rather than starts within a portion of the UI comprised by other sections of the plurality of sections of the media player as disclosed by VAN OS. The suggestion/motivation would have been in order to provide a plurality of touch gestures having predefined regions to perform different video playback functionalities thereby enhancing the user’s experience with the robust user interface-input device.
Apodaca, Kim and VAN OS do not expressly disclose determining a number of successive touch gestures that qualify as the first predetermined touch gesture; and
responsive to determining the number of successive touch gestures that qualify as the first predetermined touch gesture, moving the playback of the video item from a first point in time to a second point in time by an amount of time reflecting the number of successive touch gestures and a predetermined amount of time associated with the first predetermined touch gesture.
Bok discloses determining a number of successive touch gestures that qualify as the first predetermined touch gesture (Bok Fig. 4, ¶0030-0032, 0036, 0048, determining number of user taps that is associated with touch gesture for playing the video content); and 
responsive to determining the number of successive touch gestures that qualify as the first predetermined touch gesture, moving the playback of the video item from a first point in time to a second point in time by an amount of time reflecting the number of successive touch gestures and a predetermined amount of time associated with the first predetermined touch gesture (Bok Fig. 4, ¶0030-0032, 0036, 0048, based on the determined number of user taps, moving the playback location from a first location to a second location by the number of user taps and a preset time interval, e.g. 1 second, associated with the user tap).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Apodaca, Kim and VAN OS by determining a number of successive touch gestures that qualify as the first predetermined touch gesture and responsive to determining the number of successive touch gestures that qualify as the first predetermined touch gesture, moving the playback of the video item from a first point in time to a second point in time by an amount of time reflecting the number of successive touch gestures and a predetermined amount of time associated with the first predetermined touch gesture as disclosed by Bok. The suggestion/motivation would have been in order to provide a tap touch gesture allowing convenient control of the 
As to claims 3 and 13, Apodaca and Kim  discloses wherein determining whether the touch gesture with respect to the touchscreen of the user device qualifies as the first predetermined touch gesture comprises: determining whether a start point of the touch gesture is located within the portion of the UI comprised by the first section of the media player (Apodaca Fig. 2, 4, 5, ¶0042, 0049, 0050, 0052, 0052-0053, touch gesture corresponds as a predetermined touch gesture e.g. scrub forward/backwards and fast forward/reverse among a plurality of different predetermined touch gestures, where the predetermined touch gesture is within the interface in the portion of the touchscreen display and Kim Fig. 1-4, ¶0050-0051, 0054, 0058, dragging gesture and (VAN OS Fig. 6, ¶0143, 0150, 0161, 0168, determining touch gestures on the touch display from a plurality of different touch gestures based on determining touch gesture starting in region 610 and ending in region 612 on the video/content player).
As to claim 5, Kim discloses wherein moving the playback of the video item from the first point in time to the second point in time by the predetermined amount of time comprises: forwarding the video item the predetermined amount of time (Kim Fig. 1-4, ¶0050-0051, 0054, 0058, skipping the playback of the video from the current time to a second time by a predetermined amount of time e.g. 10 seconds and VAN OS Fig. 6, ¶0143, 0150, 0161, 0168, in response to determining the touch gesture of the determined touch gesture starting in region 610 and ending in region 612, skipping backward/forward through the video).
claim 7, Apodaca discloses monitoring user input to the touchscreen of the user device for the touch gesture by scanning the touchscreen displaying the UI, the scanning to detect the touch gesture made by the user of the user device (Apodaca Fig. 2, 4, 5, ¶0042, 0049, 0050, 0052, 0052-0053, monitor/detecting user input to the touch screen of the user device for the scrub gesture by detecting changes to the position of the gesture made by the user).
As to claims 8, 15 and 20, Apodaca discloses determining whether the touch gesture with respect to the touchscreen of the user device qualifies as a third predetermined touch gesture among the plurality of predetermined touch gestures (Apodaca Fig. 2, 4, 5, ¶0042, 0049, 0050, 0052, 0052-0053, plurality of different touch gestures).
VAN OS discloses wherein the third predetermined touch gesture at least starts at an edge portion of the UI (VAN OS ¶0161, plurality of touch gestures including swiping starting from the edge and moving towards the center changing videos/channels); and navigating to another video item in response to determining that the touch gesture qualifies as the third predetermined touch gesture (VAN OS ¶0161, plurality of touch gestures including swiping starting from the edge and moving towards the center changing videos/channels).
As to claims 9 and 16, VAN OS discloses wherein the edge portion of the UI comprises an edge portion of the media player, and wherein the third predetermined touch gesture starts at the edge portion of the media player and ends within the portion of the UI comprised by the first section of the media VAN OS ¶0161, plurality of touch gestures including swiping starting from the edge and moving towards the center changing videos/channels).
As to claims 10 and 17, VAN OS discloses wherein navigating to another video item comprises: proceeding to a next video item in response to determining that the touch gesture comprises a swipe left gesture that at least starts at a first edge portion of the UI (VAN OS ¶0161, plurality of touch gestures including swiping starting from the left/right edge and moving towards the center changing videos/channels); and proceeding to a prior video item in response to determining that the touch gesture comprises a swipe right gesture that at least starts at a second edge portion of the UI (VAN OS ¶0161, plurality of touch gestures including swiping starting from the left/right edge and moving towards the center changing to previous videos/channels).

Claims 2, 4, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0178047 A1 to Apodaca in view of U.S. Pub. No. 2009/0077491 A1 to Kim in further view of U.S. Pub. No. 2015/0370455 A1 to VAN OS in further view of U.S. Pub. No. 20120054612 A1 to Bok and in further view of U.S. Pub. No. 2016/0299648 A1 to Migos.
As to claims 2, 12 and 19, Apodaca and Kim discloses wherein the playback of the video item is moved from the first point in time to the second point in time by the predetermined amount of time without additional user input to select the second point in time for the playback of the video item and irrespective of a length of the touch gesture, and wherein the predetermined amount of time Apodaca Fig. 2, 4, 5, ¶0042, 0049, 0050, 0052, 0052-0053 and Kim Fig. 1-4, ¶0050-0051, 0054, 0058, skipping the playback of the video from the current time to a second time by a predetermined amount of time e.g. 10 seconds by dragging gesture).
Apodaca, Kim, VAN OS and Bok do not expressly disclose independent of a user selection of the predetermined amount of time.
Migos discloses independent of a user selection of the predetermined amount of time (Migos Fig. 4, ¶0075, initial forward skip value of 15 seconds).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Apodaca, Kim, VAN OS and Bok by independent of a user selection of the predetermined amount of time as disclosed by Migos. The suggestion/motivation would have been in order to provide an initial forward skip value without having the user to manually set the time thereby enhancing the user’s playback experience.
As to claims 4 and 14, Apodaca discloses determining whether the touch gesture with respect to the touchscreen of the user device qualifies as a second predetermined touch gesture among the plurality of predetermined touch gestures (Apodaca Fig. 2, 4, 5, ¶0042, 0049, 0050, 0052, 0052-0053, plurality of different touch gestures).
Apodaca, Kim, VAN OS and Bok do not expressly disclose wherein the second predetermined touch gesture is within a portion of the UI comprised by a second section of the plurality of sections of the media player; and responsive to 
Migos discloses wherein the second predetermined touch gesture is within a portion of the UI comprised by a second section of the plurality of sections of the media player (Migos Fig. 5, ¶0037, 0081-0084, reverse skip gesture on the user interface with a plurality of areas/sections); and responsive to determining that the touch gesture with respect to the touchscreen of the user device qualifies as the first predetermined touch gesture that is within the portion of the UI comprised by the second section of the plurality of sections of the media player, rewinding the video item the predetermined amount of time (Migos Fig. 5, ¶0037, 0081-0084, reverse skip gesture by initial 15 seconds by dragging finger from first contact area indicated by circle 504 to a second contact area indicated by circle 506 ).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Apodaca, Kim, VAN OS and Bok by wherein the second predetermined touch gesture is within a portion of the UI comprised by a second section of the plurality of sections of the media player; and responsive to determining that the touch gesture with respect to the touchscreen of the user device qualifies as the first predetermined touch gesture that is within the portion of the UI comprised by the second section of the plurality of sections of the media player, rewinding the video item the predetermined Migos. The suggestion/motivation would have been in order to provide gesture control on user device that allows reverse skip the video thereby enhancing the user’s playback experience.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0178047 A1 to Apodaca in view of U.S. Pub. No. 2009/0077491 A1 to Kim in further view of U.S. Pub. No. 2015/0370455 A1 to VAN OS in further view of U.S. Pub. No. 20120054612 A1 to Bok and in further view of U.S. Pub. No. 2015/0288996 A1 to van der Schaar.
As to claim 6, Apodaca, Kim, VAN OS and Bok do not expressly disclose wherein the video item is a full-frame rate video displayed at or greater than 24 frames per second.
van der Schaar discloses wherein the video item is a full-frame rate video displayed at or greater than 24 frames per second (van der Schaar ¶0085, full frame rate video at 60fps).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Apodaca, Kim, VAN OS and Bok by wherein the video item is a full-frame rate video displayed at or greater than 24 frames per second as disclosed by van der Schaar. The suggestion/motivation would have been in order to provide a video with a full frame rate increasing the quality of the video thereby enhancing the user’s playback experience.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Claims 1-20 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/KYU CHAE/
Primary Examiner, Art Unit 2426